DISSENTING OPINION
I must respectfully dissent from the opinion of my learned brothers, and I would grant summary judgment in favor of defendant.
The facts pleaded by plaintiff are that defendant did try to “calm Terenzio (her son) down” and in doing so she and plaintiff were both assaulted by him. Thus, even granting the applicability of section 318 of the Restatement (Second) of Torts, as the majority opinion held, it is clear that defendant did not *459have the ability to control her son’s aggressive behavior for she was as much a victim of his violent propensities as was plaintiff.
If the claim is that defendant had the ability to control his drinking and did not, then the result reached by the majority is an unwarranted extension of liability of a homeowner for the actions of her guests. The result reached is not in keeping with the consistent refusal of the Pennsylvania Supreme Court to extend liability to a social host who provides alcohol to a guest who then causes damage to a third party whether on or off the host’s premises. Here it is not even alleged that the host furnished the alcohol to the aggressor, and yet she may be held liable for his drunken behavior in her own home. Instead of baking Christmas cookies, she would have been in a better legal position by plying her adult son with alcohol and then setting him loose to cause damage off her premises. As Andy Rooney might say: “There’s something about that that just doesn’t seem right.”